877 F.2d 727
SOGELEASE CORPORATION, Appellant,v.McGEHEE PUBLISHING COMPANY, INC., d/b/a One Hour Photo Lab,and James P. White, Sr., Appellants.
No. 88-2494.
United States Court of Appeals,Eighth Circuit.
Submitted June 12, 1989.Decided June 30, 1989.

On Appeal from the United States District Court for the Eastern District of Arkansas;  Oren Harris, Judge.
William W. Benton, Pine Bluff, Ark., for appellant.
C. James Kubicek, Little Rock, Ark. and John N. Villios, New York City, for appellee.
Before ARNOLD, BOWMAN, and MAGILL, Circuit Judges.
PER CURIAM.


1
On May 24, 1989, 876 F.2d 53 (8th Cir.), we remanded this case to the District Court for clarification of its opinion, 704 F.Supp. 892 (E.D.Ark.1988).  Specifically, we requested that Court to state whether the sale of the photo-processing equipment at issue was commercially reasonable, and to make that determination without reference to an appraisal of the equipment that was excluded from evidence at trial.


2
On June 1, 1989, the District Court, acting with exemplary promptness, filed a supplemental memorandum opinion making the additional finding requested.  Judge Harris has now found that the sale was commercially reasonable under Sec. 9-504(3) of the Uniform Commercial Code, as adopted in New York, the law of which governs this case.  In making this finding, the District Court left out of account the inadmissible appraisal.


3
We see no clearly erroneous finding of fact, and no error of law, in this conclusion.  Accordingly, we now affirm the judgment.


4
Affirmed.